Citation Nr: 0315959	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to an increased disability rating for 
residuals of trauma to the left foot, including ingrown 
toenails of the great and second toes, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1962 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  Specifically, in that decision, the RO 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a seizure disorder.  
Additionally, the RO awarded a compensable evaluation of 
10 percent for the service-connected residuals of trauma to 
the veteran's left foot, including ingrown toenails of his 
great and second toes, effective from July 1996.  

Following receipt of notification of this rating action, the 
veteran perfected a timely appeal with respect to the issues 
of whether new and material evidence had been received 
sufficient to reopen the previously denied claim for service 
connection for a seizure disorder and of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected residuals of trauma to the veteran's left 
foot, including ingrown toenails of his great and second 
toes.  In a May 2001 decision, the Board determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a seizure disorder 
had, in fact, been received.  The Board remanded to the RO 
the issue of entitlement to service connection for a seizure 
disorder for further evidentiary development.  Additionally, 
the Board remanded to the RO the veteran's increased rating 
claim for further evidentiary development.  

Following completion of the instructions set forth in the May 
2001 remand, the RO by a February 2003 rating action, 
continued the denial of service connection for a seizure 
disorder and of a disability evaluation greater than 
10 percent for the service-connected residuals of trauma to 
the left foot, including ingrown toenails of the great and 
second toes.  Also by this rating action, the RO explained 
that this service-connected disability, which had previously 
been evaluated under Diagnostic Code 7804 (which rates scars 
based upon the presence or absence of tenderness and pain of 
the scar(s) on objective demonstration), would now be 
evaluated pursuant to Diagnostic Code 5284 (which rates 
impairment resulting from miscellaneous foot injuries).  As 
such, the Board will review the veteran's increased rating 
claim for this service-connected disability pursuant to 
Diagnostic Code 5284.  

Further review of the claims folder indicates that, by the 
February 2003 rating action, the RO also determined that new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a back disability had 
not been received.  Approximately one week later in the same 
month, the RO notified the veteran and his attorney of this 
denial.  In March 2003, the veteran expressed his 
disagreement with the denial.  Although later in the same 
month the RO issued a statement of the case regarding this 
issue, the veteran did not perfect an appeal of the claim.  
Consequently, the only issues currently before the Board for 
appellate review are those listed on the cover page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's simple partial and complex partial seizures 
are not associated with his active military duty.  

3.  The service-connected residuals of trauma to the left 
foot, including ingrown toenails of the great and second 
toes, are relatively asymptomatic.  


CONCLUSIONS OF LAW

1.  A seizure disorder, defined as simple partial and complex 
partial seizures, was not incurred in or aggravated by active 
military service, nor may such an organic disease of the 
nervous system be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The criteria for a disability rating greater than 
10 percent for the service-connected residuals of trauma to 
the left foot, including ingrown toenails of the great and 
second toes, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In three letters dated in July 2001 and August 
2001, as well as in a supplemental statement of the case 
issued in February 2003, the RO informed the veteran and his 
attorney of the general provisions of the VCAA, the criteria 
used to adjudicate his service connection and increased 
rating claims, the type of evidence needed to substantiate 
these issues, as well as the specific type of information 
necessary from him.  As such, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Also, recently during the current appeal, the veteran was 
accorded a VA orthopedic examination to determine the nature 
and extent of his service-connected left foot disability, and 
his claims folder was forwarded to a VA physician for a 
medical opinion concerning the etiology of his seizures.  In 
addition, following receipt of the most recent supplemental 
statement of the case in February 2003, the veteran responded 
that he had forwarded to VA all pertinent evidence and 
requested that the RO forward his claims folder to the Board 
without waiting for the 60-day period to expire.  As such, 
the Board finds that VA has met the requirements of the VCAA 
and its implementing regulations and will proceed to address 
the veteran's service connection and increased rating claims 
based upon a complete and thorough review of the pertinent 
evidence associated with his claims folder.  

II.  Seizure Disorder

A.  Factual Background

The service medical records are essentially negative for 
complaints of, treatment for, or findings of a seizure 
disorder.  When the veteran was initially treated for his 
left foot injury in February 1966, he passed out while being 
examined.  He was revived with an ammonia inhalant.  At the 
separation examination, which was conducted in February 1966, 
the veteran denied ever having experienced epilepsy or fits.  
This evaluation demonstrated that the veteran's neurological 
system was normal.  

In February 1966, the veteran was discharged from active 
military duty.  According to post-service private medical 
records, between August 1984 and April 1985, the veteran was 
treated on several occasions for a probable seizure disorder.  
An electroencephalogram, which was completed in August 1984, 
was normal.  A private medical statement subsequently dated 
in July 1987 reflected the veteran's treatment for a low back 
condition and also included a notation that the veteran had 
"some seizure problems."  

Thereafter, in July 1994, the veteran underwent a VA epilepsy 
and narcolepsy examination, at which time he reported having 
had a seizure prior to his discharge from active military 
duty.  Further, the veteran explained that his grand mal 
seizure activity occurred approximately three times per year 
and that his last seizure took place in January 1994.  The 
examiner diagnosed epilepsy.  

In a January 1995 letter, a private physician stated that he 
had reviewed the veteran's military medical records and that 
the veteran had explained that, after he injured his toe 
during service, he hit his head and experienced some sort of 
change in consciousness.  According to this January 1995 
document, the veteran also asserted that, since that 
purported in-service episode, he had experienced intermittent 
problems with seizures.  The private physician noted that he 
did not have access to neurological testing that the veteran 
had undergone.  In addition, the doctor indicated that "[i]t 
would be of particular interest to know why he [the veteran] 
was hospitalized [from] 2-10 through 2-14 in 1966 for what 
appeared to be fairly insignificant toe trauma . . . [or] 
whether or not any grand mal type seizures were observed."  

Also in January 1995, the veteran underwent a neurological 
consultation due to his reported seizure activity.  According 
to the resulting report, the neurological evaluation was 
entirely unremarkable.  The examiner noted that, clinically, 
the veteran had probable seizures by history.  

In January and April 1995, when the veteran received VA 
medical treatment for his orthopedic and cardiovascular 
conditions, the physician also noted that the veteran had a 
history of grand mal seizures.  An electroencephalogram which 
the veteran underwent in May 1995 was normal.  

A computed tomography completed on the veteran's head in July 
1995 showed the prominence of lateral ventricles and was 
otherwise negative.  Approximately one week later in July 
1995, the veteran underwent another VA epilepsy and 
narcolepsy examination, at which time he reported having had 
two grand mal seizures within the past year.  According to 
the veteran, the first of such seizures occurred 
approximately six months prior to the VA evaluation, and the 
second one occurred about six weeks before the examination.  
Additionally, the veteran described frequent petit mal 
episodes lasting a few minutes and occurring as often as 20 
times per day.  The examiner diagnosed a history of grand mal 
and petit mal seizures.  

On the same day in July 1995, the examiner who had conducted 
the VA epilepsy and narcolepsy examination also completed a 
VA general medical evaluation on the veteran.  At the general 
medical examination, the veteran reiterated the description 
of seizures that he had made at the epilepsy and narcolepsy 
evaluation.  A neurological examination demonstrated 
symmetrical deep tendon reflexes as well as decreased 
sensation over the pretibial region of the left lower 
extremity.  The examiner diagnosed, in pertinent part, a 
seizure disorder, including a history of grand mal and petit 
mal seizures.  

According to an April 1996 private medical report, the 
veteran was not sleeping well.  The treating physician 
explained that the veteran had "apparently" been diagnosed 
with status epilepticus, which was a more severe type of 
epilepsy.  VA medical records dated from April to August 1996 
reflect diagnostic impressions of a seizure disorder.  

At a VA joints examination conducted in December 1996, the 
veteran reported that he had experienced seizures since 1966.  
The examiner, who noted that he did not have access to the 
veteran's medical records, diagnosed, in pertinent part, a 
history of a seizure disorder of unknown etiology.  

At a compensation and pension neurological evaluation 
completed in the same month, the veteran reiterated his 
assertion that he had experienced seizures since active 
military duty and that his first seizure began after he hit 
his head and lost consciousness in the same in-service fall 
that injured his left foot.  A neurological evaluation 
demonstrated normal mental status, fluent speech, the ability 
to follow commands without much difficulty, intact cranial 
nerves, deep tendon reflexes which were equal and intact 
except for absent ankle jerks, down-going toes, normal 
strength, no drift, good coordination (finger-to-nose and 
heel-to-shin), good rapid alternating movements and fine 
finger movements, a steady gait, decreased sensation to 
vibration and pin prick and light touch on the left leg, as 
well as a negative Romberg test.  The examiner concluded that 
the veteran had reported episodes of loss of consciousness 
associated with pain which may be vasovagal syncopal episodes 
and with possible epileptiform activity.  The examiner 
specifically stated that he was uncertain as to the "type of 
seizure disorder [that the veteran had] . . . and if he 
really has a seizure disorder."  In support of this belief, 
the examiner cited that the veteran was not taking any 
anticonvulsant therapy.  

In a September 1997 letter, a private physician explained 
that the veteran has "an historical diagnosis of complex 
seizure disorder, which started about February 16, 1966, 
while in the military."  According to this letter, at the 
time of the in-service injury, the veteran's head was slammed 
against the side of a boxcar.  The doctor also explained that 
the veteran's medication controls his seizure activity 
relatively well.  In addition, the physician expressed his 
opinion that the negative neurological test results does not 
preclude a diagnosis of a seizure disorder.  

VA outpatient treatment records dated in March and June 2000 
indicate that the veteran's seizure disorder was stable.  His 
medication for this condition was changed.  

According to an August 2001 VA medical record, the veteran 
reported having had a history of a seizure disorder which 
originated in 1965.  An electroencephalogram completed at 
that time was "fairly normal."  The treating physician 
noted that "[t]here may be a little abnormal focus in the 
right temporal area."  The doctor explained that, other than 
this finding, the veteran's neurological status was "pretty 
well stabilized."  

In April 2002, the veteran was scheduled to undergo a VA 
neurological examination regarding his seizures.  He failed 
to report.  An October 2002 VA medical record indicates that 
the veteran's seizure disorder was stable.  

In November 2002, the veteran's claims folder was referred to 
a VA physician who reviewed the file.  Thereafter, the doctor 
concluded that the veteran has a diagnosis of simple partial 
and complex partial seizures.  Additionally, the physician 
explained that, although the veteran has related his seizures 
to reported head trauma sustained at the time of the 
in-service injury to his foot in February 1966, the service 
medical records fail to provide evidence of treatment for 
head trauma or seizures at that time.  The doctor 
acknowledged the fact that the veteran fainted during 
treatment of his left foot injury but noted that the service 
medical records contained no reference to head trauma or 
seizure activity associated with the veteran's fainting 
spell.  In light of these facts, as well as the finding that 
the first medically documented seizure occurred many years 
after service, the physician expressed his opinion that 
"[i]t is extremely unlikely in view of the paucity of 
documented evidence that . . . [the veteran's] seizure 
disorder is related to the events surrounding his foot injury 
and time in the service."  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has contended that 
he sustained head trauma during the same in-service accident 
in which he injured his left foot and that, since then, he 
has experienced a seizure disorder.  In support of these 
assertions, the veteran cited the service medical record 
dated in February 1966, which notes that he passed out during 
an examination of his left foot.  The veteran's descriptions 
of his seizure condition are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
laws and regulation.  

In this regard, the Board notes that, according to the 
service medical records, when the veteran's left foot was 
initially examined in February 1966, he fainted.  He was 
revived with an ammonia inhalant.  Significantly, however, at 
the separation examination, which was conducted on the 
following day in February 1966, the veteran denied ever 
having experienced epilepsy or fits.  Further, this 
evaluation demonstrated that the veteran's neurological 
system was normal.  Moreover, the first competent evidence of 
a diagnosis of a seizure disorder is dated in August 1984, 
more than 18 years after the veteran's separation from 
service.  

Although one of the veteran's private physician concluded in 
September 1997 that the veteran has "an historical diagnosis 
of complex seizure disorder, which started about February 16, 
1966, while in the military," this statement is not 
supported by the service medical records.  As such, the Board 
must conclude that the doctor's conclusion was based upon the 
veteran's own report of his medical history.  

Significantly, the VA physician who concluded, in November 
2002, that the veteran has a diagnosis of simple partial and 
complex partial seizures and that this disorder is not 
related to the veteran's active military duty did so based 
upon a review of the veteran's entire claims file.  In 
particular, the doctor cited the absent of notation in the 
service medical records of treatment for head trauma or 
seizures as well as the fact that the first competent 
(medically documented) seizure occurred many years after 
service.  

Consequently, the claims folder contains no competent 
evidence of a current seizure disorder associated with the 
veteran's active military duty.  Without evidence that the 
veteran has a seizure disorder related to his active military 
duty, service connection for such a disability cannot be 
awarded.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  The preponderance of the evidence is, therefore, 
against the veteran's claim of entitlement to service 
connection for a seizure disorder.  As such, his claim for 
such a disability must be denied.  

III.  Left Foot Disability

A.  Factual Background

According to the service medical records, in February 1966, 
the veteran dropped a 1500 pound box on his left first and 
second toes.  X-rays showed no fracture.  A physical 
examination demonstrated that the toenails on these toes were 
loose.  

On the following day, the veteran underwent his separation 
examination.  The report of this evaluation indicates that 
the veteran was, at that time, hospitalized at a military 
medical facility for treatment of injuries sustained when he 
dropped a box on the great toe of his left foot.  The 
discharge examination demonstrated that the veteran's feet 
were normal.  

Several days thereafter in February 1966, the veteran was 
found to be doing well.  He described only minimal pain in 
his toes.  The veteran's dressing was changed, and he was 
given an ACE wrap and a cane for assistance in walking.  

In August 1996, the veteran underwent a VA foot examination.  
At that time, the veteran complained of ingrown toenails, 
difficulty ambulating due to a lack of sensation on the 
plantar aspect of his left foot, a painful left heel on 
walking (causing a limp), and a tendency "to jerk" his leg 
while sleeping (which results in interrupted sleep) since the 
in-service injury to his left foot.  A physical examination 
demonstrated a somewhat slightly stooped posture, an 
inability to squat from the standing position, "okay" 
pronation and supination of both feet, an inability to rise 
up onto toes and heels without swaying and becoming unsteady, 
reduced mass in the distal part of the calf area of the left 
leg, swelling in the left ankle, a limp on the left side 
which was wide-based and unsteady, equal temperature and 
color.  X-rays taken of the veteran's left foot showed some 
minor hypertrophic changes in the Achilles tendon region.  
X-rays taken of the veteran's left ankle reflected 
post-operative changes and post-traumatic changes in the 
distal tibial region.  The examiner diagnosed arthritis of 
the left foot and ankle with hypertrophic changes in the 
Achilles tendon as well as a loss of muscle mass in the calf 
region of the lower left leg with post-operative changes and 
post-traumatic changes in the distal tibia.  

In December 1996, the veteran underwent a VA joints 
examination, at which time he reiterated the left foot 
complaints that he had made at the previous evaluation in 
August 1996.  A physical examination of the veteran's feet 
demonstrated mild swelling in the left ankle, some tender 
ingrown toenails on the left great and second toes as well as 
ingrown toenails (to some degree) on his right foot without 
infection or other difficulties, strong dorsalis pedis and 
posterior tibial pulses on the feet bilaterally, and a limp 
upon ambulation.  After reviewing the x-rays taken of the 
veteran's left foot and left ankle in August 1996, the 
examiner, at the December 1996 evaluation, diagnosed status 
post trauma to the left great and second toes, chronic 
swelling of the left ankle, and a history of a fracture of 
the left tibia (requiring intermedullary rodding).  

In February 1997, the RO considered this service, and 
post-service, medical evidence.  The RO concluded that the 
evidence warranted the grant of service connection for 
residuals of trauma to the left great and second toes as well 
as the award of a 10 percent evaluation for this disability, 
effective from July 1996.  

A VA outpatient treatment record dated in March 2000 
indicated diagnoses of a history of onychocryptosis, a 
history of onychomycosis, and bilateral matricectomy of the 
great toes.  According to the report, the veteran has no 
toenail on his left great toe and that therefore, he had no 
residuals of the December 1998 bilateral matricectomy of the 
hallux and no ingrown toenail.  In addition, the veteran's 
second left toe was not tender to palpation, had a normal 
nail, and was, therefore, absent of any ingrowth or 
residuals.  

Also in March 2000, the RO considered this additional 
evidence.  By a March 2000 rating action, the RO proposed to 
reduce the evaluation for the veteran's service-connected 
left foot disability from 10 percent to a noncompensable 
level.  By a June 2000 rating action, the RO reduced the 
rating for the veteran's service-connected residuals of 
trauma to the left foot, to include tender ingrown toenails 
of the left great and second toes, from 10 percent to zero, 
effective from September 2000.  

In June 2000, the veteran sought treatment for complaints of 
painful toes.  A physical examination demonstrated pedal 
pulses of 2+ bilaterally, some thickening and discoloration 
of the second left toe distally (with both edges being 
incurvated with minimal discomfort on palpation), a small 
nail plate in the midline of the hallux, surgical removal of 
the borders of the hallux, and pain with palpation of the 
borders of the hallux nail beds with the worst pain on the 
lateral aspect of the left hallux nail.  In pertinent part, 
the examiner assessed hallux pain secondary to trauma and 
status post matricectomy.  The examiner expressed his belief 
that surgery should not be considered, that the veteran "in 
fact may have to live with this pain," and that pain 
medications were not necessary.  

In August 2000, the RO considered this additional evidence.  
The RO concluded that the record provided support for a 
compensable rating of 10 percent for the veteran's 
service-connected left foot disability.  The effective date 
of this grant was July 1996.  

Subsequently, in August 2001, the veteran again sought VA 
treatment for pain in the distal sets of his toes and over 
the balls of his feet.  He reported that his condition had 
gradually progressed.  A physical examination demonstrated 
partial removal of the bilateral hallux nails, a long and 
incurvated right hallux nail which was impinging on the 
nailbed, normal nails on the rest of the toes, no other 
lesions, no erythema, no sign of infection, educed pedal 
pulses, TP and PT which were equal at 1/4 bilaterally, 
neurological evaluation reduced to SWMF of 5.07 monofilament, 
reduced to light touch over the plantar aspect of the left 
foot, and decreased proprioception of both feet.  The 
examiner assessed status post partial hallux nails evulsion 
as well as neuropathy or nerve impingement syndrome.  

A follow-up VA outpatient treatment session conducted in 
December 2001 demonstrated long, thick, and incurvated nails 
one through five bilaterally; no open lesions; no erythema; 
no signs of infection; palpable pedal pulses; DP and PT of 1/4; 
and reduced neurological evaluation to absent light touch of 
both feet in the distal digits.  The examiner diagnosed 
peripheral neuropathy and onychocryptosis.  

In March 2002, the veteran underwent a compensation and 
pension orthopedic examination.  At that time, he reported 
that he had undergone a bilateral great toenail ablation in 
1998 and that he "has not been having a huge amount of 
trouble with his feet."  He described difficulty walking up 
and down stairs due to his feet, decreased sensation along 
his entire foot, and increased pain upon walking more than 
several blocks at a time.  He did not describe any painful 
swelling after activities.  

A physical examination of the veteran's left foot 
demonstrated no obvious swelling, 25 degrees of dorsiflexion  
and zero degrees of plantar flexion actively of the great 
toe, 30 degrees of dorsiflexion and 25 degrees of plantar 
flexion actively of the second toe (with passive range of 
motion of this digit of 50 degrees of dorsiflexion and zero 
degrees of plantar flexion), a missing great toenail, no 
increased pain on palpation, normal pulses, and less than 
15-millimeter two-point discrimination throughout the entire 
foot (which is in a nonanatomic or physiologic distribution).  
X-rays taken of the veteran's left foot (including 
anteroposterior, lateral, and oblique views of the foot) were 
normal.  

The examiner explained that, although the veteran complained 
of difficulty walking up and down stairs, he (the physician) 
noticed no limp when the veteran was walking to get his 
x-rays taken.  The examiner was unable to complete a study of 
any functional loss that the veteran experienced due to his 
left foot trouble because he was uncooperative and left the 
examination prior to completion of the evaluation.  However, 
from the examiner's observations, he concluded that the 
veteran does not have any functional loss due to his foot 
problem.  Additionally, the examiner expressed his opinion 
that the veteran does not have a moderate, moderately severe, 
or severe foot injury.  In support of these conclusions, the 
examiner cited the absence of findings of post-traumatic 
arthritis on x-rays as well as the fact that the veteran is 
not taking any medication for his left foot.  The examiner 
stated that he did not believe that a repeat examination by 
him would be beneficial to VA or the veteran.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
trauma to the left foot, to include tender ingrown toenails 
of the left great and second toes, under the diagnostic code 
which rates impairment resulting from miscellaneous foot 
injuries.  Specifically, according to Diagnostic Code 5284, a 
moderate foot injury is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  Evidence of 
a moderately severe foot injury is necessary for the grant of 
a 20 percent disability rating.  Id.  A 30 percent evaluation 
requires evidence of a severe foot injury.  Id.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that a 
miscellaneous foot injury includes limitation of motion of 
the foot, the provisions of Diagnostic Code 5284 contemplate 
limitation of motion of this extremity.  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) requires that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected left foot disability is more severe 
than the current 10 percent evaluation indicates.  In 
particular, the veteran has described decreased sensation 
along his entire left foot as well as worsening left foot 
pain upon increased activity such as walking.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected residuals 
of left foot trauma, including tender ingrown toenails of the 
left great and second toes, must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The Board notes the veteran's complaints of decreased 
sensation along his entire left foot as well as worsening 
left foot pain upon increased activity such as walking.  
Significantly, however, the recent objective evaluation 
findings have shown no obvious swelling, 25 degrees of 
dorsiflexion and zero degrees of plantar flexion actively of 
the great toe, 30 degrees of dorsiflexion and 25 degrees of 
plantar flexion actively of the second toe (with passive 
range of motion of this digit of 50 degrees of dorsiflexion 
and zero degrees of plantar flexion), a missing great 
toenail, no increased pain on palpation, normal pulses, less 
than 15-millimeter two-point discrimination throughout the 
entire foot (which is in a nonanatomic or physiologic 
distribution), and normal radiographic findings.  

These relatively normal objective findings pertinent to the 
veteran's left foot do not support a conclusion that his 
service-connected disability of this extremity is more than 
moderately disabling.  In fact, the examiner who conducted 
the recent evaluation of the veteran's left foot in March 
2002 expressed his opinion that the veteran does not have a 
moderate, moderately severe, or severe foot injury.  As such, 
a disability rating greater than the currently assigned 
evaluation of 10 percent for the veteran's service-connected 
residuals of left foot trauma, to include tender ingrown 
toenails of the left great and second toes, cannot be awarded 
under the pertinent regulatory requirements.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2002).  

The Board also acknowledges the veteran's complaints of left 
foot pain upon increased activity such as walking.  
Significantly, at the recent compensation and pension 
orthopedic examination conducted in March 2002, the veteran 
specifically stated that he "has not been having a huge 
amount of trouble with his feet."  In addition, this 
evaluation demonstrated that the veteran had no increased 
left foot pain on palpation and that he did not walk with a 
limp.  Further, following this examination, the examiner 
concluded, based on his observations of the veteran as well 
as his examination of the veteran's left foot, that the 
veteran does not have any functional loss due to his foot 
problem.  

Thus, the Board concludes that the currently assigned 
disability rating of 10 percent for the veteran's 
service-connected residuals of left foot trauma, including 
tender ingrown toenails of the left great and second toes, 
contemplates any functional impairment, pain, and weakness 
that the veteran experiences as a result of this 
service-connected disorder.  In other words, this 10 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his left foot.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Consequently, a rating greater than the currently assigned 
disability evaluation of 10 percent for the service-connected 
residuals of left foot trauma, including tender ingrown 
toenails of the left great and second toes, is not warranted.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue 


was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not made a 
determination as to whether the veteran's increased rating 
claim meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  See, 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations 
associated with the service-connected residuals of left foot 
trauma, to include tender ingrown toenails of the left great 
and second toes.  Specifically, it is not shown by the 
evidence of record that the veteran required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected residuals of left foot trauma, including 
tender ingrown toenails of the left great and second toes, to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  




ORDER

Service connection for a seizure disorder is denied. 

A disability rating greater than 10 percent for residuals of 
trauma to the left foot, including ingrown toenails of the 
great and second toes, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

